           1:18-cr-10060-MMM-JEH # 45   Page 1 of 45
                                                                            E-FILED
                                             Tuesday, 15 October, 2019 10:41:05
                                                                           1         AM
                                                       Clerk, U.S. District Court, ILCD

 1               UNITED STATES DISTRICT COURT
                 CENTRAL DISTRICT OF ILLINOIS
 2
 3 UNITED STATES OF AMERICA,    ) Docket No. 18-cr-10060
                                )
 4        Plaintiff,            )
     vs.                        ) Peoria, Illinois
 5                              ) August 20, 2019
     ERIC INGRAM,               )
 6                              )
          Defendant.            )
 7   ___________________________)
 8
                    RECORD OF PROCEEDINGS
 9                   SENTENCING HEARING
            BEFORE THE HONORABLE MICHAEL M. MIHM
10              UNITED STATES DISTRICT JUDGE
11
                         THE APPEARANCES
12
                   KATHERINE G. LEGGE, ESQ.
13                  Assistant U.S. Attorney
                One Technology Plaza, Suite 400
14                     211 Fulton Street
                       Peoria, IL 61602
15                On behalf of the Plaintiff
16
                CHARLES GREGORY SCHIERER, ESQ.
17                    Schierer & Ritchie
                      1009 Illini Drive
18                  East Peoria, IL 61611
                  On behalf of the Defendant
19
20
21
22                  Nancy Mersot, CSR, RPR
            United States District Court Reporter
23                 100 N.E. Monroe Street
                      Peoria, IL 61602
24
   Proceedings recorded by mechanical stenography,
25 transcript produced by computer-aided transcription.

                         Nancy Mersot, CSR-RPR
                     United States District Court
                            Peoria, IL 61602
            1:18-cr-10060-MMM-JEH # 45   Page 2 of 45
                                                          2

 1           (In open court, 11:00 a.m.)
 2           THE COURT: Good morning.
 3           MS. LEGGE: Good morning.
 4           MR. SCHIERER: Good morning, Judge.
 5           THE COURT: This is the case of the United
 6 States of America v. Eric Ingram, criminal number
 7 18-10060.
 8           The defendant is in court represented by his
 9 attorney Charles Schierer.
10           The United States is represented by Kate
11 Legge.
12           The matter is set today for sentencing.
13           The defendant previously entered pleas of
14 guilty to Count 1 of an indictment charging receipt
15 of child pornography, and Count 2 charging receipt
16 of child pornography.
17           The Court directed the probation office to
18 prepare a written Presentence Report. That was
19 done. Copies were made available to everyone
20 including the defendant.
21           Mr. Schierer, have you had a reasonable
22 opportunity to read the report and review it with
23 your client?
24           MR. SCHIERER: Yes, Judge.
25           THE COURT: Based on your reading and

                          Nancy Mersot, CSR-RPR
                      United States District Court
                             Peoria, IL 61602
          1:18-cr-10060-MMM-JEH # 45   Page 3 of 45
                                                        3

 1 review, is there anything in the report you feel is
 2 inaccurate or incomplete that you wish to challenge?
 3         MR. SCHIERER: No, Judge.
 4         THE COURT: Thank you.
 5         Mr. Ingram, have you had a reasonable
 6 opportunity to read this report and review it with
 7 your attorney?
 8         THE DEFENDANT: Yes, sir.
 9         THE COURT: Based on your reading and
10 review, is there anything in the report that you
11 feel is inaccurate or incomplete that you wish to
12 challenge?
13         THE DEFENDANT: No, sir.
14         THE COURT: You understand you have the
15 opportunity to present evidence in mitigation here
16 this morning.
17         You also have the right to make a statement
18 to the Court on your own behalf before I impose
19 sentence.
20         Do you understand that?
21         THE DEFENDANT: Yes, sir.
22         THE COURT: Ms. Legge, are you aware of
23 anything in the report that is inaccurate?
24         MS. LEGGE: Your Honor, no, but I do have
25 one agreement that I would like to present to the

                        Nancy Mersot, CSR-RPR
                    United States District Court
                           Peoria, IL 61602
          1:18-cr-10060-MMM-JEH # 45   Page 4 of 45
                                                          4

 1 Court as to restitution.
 2           THE COURT: Oh, okay.
 3           MS. LEGGE: The parties would both recommend
 4 to the Court that the restitution in this case
 5 should be a fixed amount of $3,000 to the victim.
 6           THE COURT: Okay. This would be to the
 7 victim?
 8           MS. LEGGE: Yes, Your Honor.
 9           THE COURT: Okay.
10           MS. LEGGE: And I can provide the clerk the
11 appropriate address.
12           THE COURT: Okay. Great. And I assume
13 that's correct, Mr. Schierer?
14           MS. LEGGE: Yes, Judge.
15           THE COURT: Anything in addition,
16 Miss Legge?
17           MS. LEGGE: No, Your Honor.
18           THE COURT: Do you have any additional
19 evidence in aggravation?
20           MS. LEGGE: Earlier I did tender to the Court
21 by the way of the United States Probation Office, a
22 victim impact statement of the victim in this case.
23 We would ask that that be incorporated as part of
24 our evidence and filed under seal.
25           THE COURT: I did read that. I note that

                        Nancy Mersot, CSR-RPR
                    United States District Court
                           Peoria, IL 61602
           1:18-cr-10060-MMM-JEH # 45   Page 5 of 45
                                                        5

 1 the name has been deleted, so I assume it could be
 2 part of the public record?
 3          MS. LEGGE: That's correct, Your Honor.
 4          THE COURT: Okay. And I assume there is no
 5 objection to that?
 6          MR. SCHIERER: No objection.
 7          THE COURT: Okay. As to mitigating
 8 evidence, I did receive a number of letters in
 9 support, and I have read each of those. There's
10 also, I think, at least one -- there's two
11 certificates attached; and there is also a sex
12 offender evaluation and risk assessment.
13          MR. SCHIERER: Yes, Judge. We wouldn't have
14 anything additional other than what you have
15 received.
16          THE COURT: Okay. The letters of support
17 will be made part of the public record in the case.
18 The Sexual Offender Evaluation and Risk Assessment
19 will be part of the record but it will be sealed,
20 okay?
21          Is there any additional evidence you wish to
22 present in mitigation?
23          MR. SCHIERER: No, Judge.
24          THE COURT: So the sentencing profile that
25 we have is a total offense level of 35, a Criminal

                         Nancy Mersot, CSR-RPR
                     United States District Court
                            Peoria, IL 61602
          1:18-cr-10060-MMM-JEH # 45   Page 6 of 45
                                                          6

 1 History Category II; that creates a custody range of
 2 188 to 235 months.
 3           Supervised release on each of the counts is
 4 five years to life.
 5           There's a fine range of 40,000 to $250,000.
 6           Restitution by agreement in the amount of
 7 $3,000.
 8           And a special assessment of $100 on each
 9 count for a total of $200.
10           Does counsel agree that's the correct
11 sentencing profile?
12           MS. LEGGE: Your Honor, I would just note
13 for the Court that it would be a $5,000 mandatory
14 special assessment on each count unless the Court
15 did find on the record that the defendant was
16 indigent.
17           THE COURT: Unless the Court found what?
18           MS. LEGGE: That the defendant was indigent
19 and could not pay.
20           THE COURT: What's your position on that?
21           MR. SCHIERER: Judge, I believe --
22           THE COURT: Hold on a minute. What's your
23 position on that?
24           MS. LEGGE: At the current time, I do believe
25 that he is incarcerated and the PSR would accurately

                        Nancy Mersot, CSR-RPR
                    United States District Court
                           Peoria, IL 61602
            1:18-cr-10060-MMM-JEH # 45   Page 7 of 45
                                                         7

 1 reflect that he does not have any income.
 2           THE COURT: All right. Thank you.
 3           Were you going to say something?
 4           MR. SCHIERER: I was just going to agree
 5 with that, Judge, on page 20 he has a negative net
 6 worth.
 7           THE COURT: Okay. Fine.
 8           Miss Legge, do you have a statement to make
 9 regarding sentence?
10           MS. LEGGE: Yes, Your Honor.
11           THE COURT: Go ahead.
12           MS. LEGGE: May I request the clerk activate
13 the ELMO?
14           Thank you.
15           May it please the Court.
16           THE COURT: It takes a minute for this to
17 come up. Is it up already?
18           THE CLERK: It will take about five seconds.
19           THE COURT: How long?
20           THE CLERK: About five seconds.
21           THE COURT: We will see if you're correct.
22           THE CLERK: Maybe longer.
23           THE COURT: All right.
24           MS. LEGGE: Thank you.
25           May it please the Court. The offense the

                          Nancy Mersot, CSR-RPR
                      United States District Court
                             Peoria, IL 61602
          1:18-cr-10060-MMM-JEH # 45   Page 8 of 45
                                                        8

 1 defendant has committed in this case is no doubt a
 2 very serious and grave offense. And what we expect
 3 the defendant to request in his request for
 4 leniency, as we've demonstrated throughout the
 5 letters and the evaluation submitted to the Court,
 6 is that this was a one time offense; this was
 7 isolated; that he otherwise has no criminal conduct
 8 or criminal history; and he's otherwise a decent
 9 person. The government has no reason to dispute any
10 of the letters submitted by the defendant. No
11 reason to dispute any of the facts in the PSR as to
12 his background, and it's very clear that but for his
13 -- the loving care of his grandparents, the
14 defendant would have been on a negative trajectory
15 because of his parents' behavior.
16         But what that argument minimizes is the
17 defendant, for lack of better terms, grooming of the
18 15-year-old minor victim in this case. This is not
19 a minor victim that he met online and did not know
20 face-to-face. This is not a minor victim that he
21 didn't know exactly how old she was. In fact, he
22 stated he had known this victim for about five or
23 six years putting him first knowing her at age nine
24 or ten. They met through a personal relationship by
25 one of his friends that she was the younger sister

                        Nancy Mersot, CSR-RPR
                    United States District Court
                           Peoria, IL 61602
           1:18-cr-10060-MMM-JEH # 45   Page 9 of 45
                                                        9

 1 of the friend's girlfriend, and they began a
 2 friendship.
 3           In July of 2018 or sometime before that, he
 4 began communicating with her through Facebook and
 5 began teaching her the ways of the world as it
 6 relates to sexually explicit conduct between adults.
 7 However, she was 15 at the time and he knew it.
 8           At some date prior to -- excuse me --
 9 July 19, 2018, he sends the minor victim a video of
10 a woman masturbating and told her and instructed her
11 to watch this video and learn how to do it and do
12 that for me. This occurred not once but multiple
13 times where he instructed her and directed her on
14 how to do the things he wanted her to do, how to
15 commit the sexually explicit conduct that later he
16 instructed her to take pictures and videos of.
17           On one of these conversations he is
18 instructing her to put a hair brush handle in her
19 vagina.
20           In a chat on July 19, 2018, between the
21 defendant and this minor victim, he says, "Okay,
22 let's get started." He says, "I want to see it in
23 you."
24           And she replies, "It hurts to put it in
25 tonight."

                         Nancy Mersot, CSR-RPR
                     United States District Court
                            Peoria, IL 61602
         1:18-cr-10060-MMM-JEH # 45   Page 10 of 45
                                                        10

 1         His next reply, "Let me see you putting it
 2 in." He then gives her directions how to manually
 3 stimulate herself to make it easier for her.
 4         Later in the conversation he says, "How does
 5 the brush feel?"
 6         She says, "It stills hurts."
 7         He says, "How bad?"
 8         She says, "Not as bad as last night but it
 9 still hurts though."
10         And his reply, "I want to see."
11         His next message to her, "How does it feel?"
12         She says, "That hurt me even more."
13         At his request, this victim sends him videos
14 of her conduct that he has taught her how to do and
15 instructed her how to do.
16         And at one point later in a conversation, he
17 says, "Well, keep doing it."
18         And she replies, "You're enjoying this,
19 aren't you?"
20         And he says, "More than you are."
21         Numerous files, both images and video files
22 were created by this minor victim for the defendant
23 with him giving her explicit direction on what to do
24 and where to place the camera and to send it to him
25 over Facebook messenger. The chats continue and

                       Nancy Mersot, CSR-RPR
                   United States District Court
                          Peoria, IL 61602
         1:18-cr-10060-MMM-JEH # 45   Page 11 of 45
                                                        11

 1 they escalate until July 31st he claims that he is
 2 going to buy this minor victim a real vibrator. And
 3 he says that he will pick one up and leave it next
 4 to her garage because this minor victim and this
 5 defendant knew each other personally. He knew where
 6 she lived, and he knew where her garage was, and he
 7 knew where he could leave it so that she could find
 8 it. Instructs her to make sure she can hide it well
 9 from her parents.
10         Later the conversations continue to escalate
11 as he wants her to do more and more sexually
12 explicit conduct with him.
13         On August 1st in this chat series, the
14 defendant tells the minor victim, through a Facebook
15 messenger conversation, that he wants her to break
16 away from a bike ride that she is going on with her
17 friends and he wants to meet her. The minor victim
18 states, "You can't."
19         And the defendant says, "Yes, I can."
20         And she says, "No."
21         Later on in the conversation, approximately
22 eight to ten lines down he says, "If we meet
23 tonight, I'd be fingering you."
24         The minor victim is the one who says, "No."
25         Later he says, "We would find a spot and I

                       Nancy Mersot, CSR-RPR
                   United States District Court
                          Peoria, IL 61602
            1:18-cr-10060-MMM-JEH # 45   Page 12 of 45
                                                           12

 1 would finger you."
 2            And she says, "Honey, we can't." This
 3 15-year-old minor victim being the one with the
 4 wherewithal to tell him that he is inappropriate.
 5 And at some point this victim told the defendant she
 6 needed to stop sending him these sexually explicit
 7 video files because it wasn't right. And he then,
 8 according to her, discontinued having contact with
 9 her because she stopped sending these files.
10            And then in September he contacts her again,
11 asks that she's still playing or did you quit? And
12 asks "if it feels the same as when I first taught
13 you," he states.
14            But for the internal monitors of Facebook,
15 this offense would have never come to light because
16 Facebook reported this inappropriate conduct and
17 sensed that both the victim and the defendant were
18 within the same town. They alerted the National
19 Center For Missing and Exploited Children who then
20 forwarded this information to the Washington Police
21 Department who acted swiftly to investigate the
22 crime.
23            The defendant, to his credit, was
24 cooperative with law enforcement; admitted that he
25 traded sexual files with the minor victim; admitted

                          Nancy Mersot, CSR-RPR
                      United States District Court
                             Peoria, IL 61602
         1:18-cr-10060-MMM-JEH # 45   Page 13 of 45
                                                        13

 1 that he had feelings for her even though he knew it
 2 was wrong; and he admitted that he discussed
 3 purchasing her a sex toy and having sexual contact
 4 with her.
 5         The defendant -- or excuse me -- the victim
 6 is in this case unusual because she's a local victim
 7 that he knew personally and a victim in which she
 8 trusted and believed that she had a friendship with.
 9         The cross-reference in this case under the
10 Sentencing Guidelines Section 2G2.2 for production
11 applies and the government believes that every bit
12 of that cross-reference is appropriate as well as
13 the enhancements as outlined in the PSR.
14         In reviewing the defendant's sentencing
15 memorandum and commentary and the numerous letters
16 from people who no doubt support him and wish him
17 the best, many of whom I believe are here today in
18 court, demonstrate a gentleman who made the best of
19 a poor upbringing; had a loving relationship with
20 his grandmother and his grandfather; excelled at Boy
21 Scouts, achieving the level of eagle scout; had
22 numerous achievements throughout his life despite
23 the rocky beginning from his parents. And for all
24 intents and purposes made a great neighbor and
25 church member. And the government has no reason to

                       Nancy Mersot, CSR-RPR
                   United States District Court
                          Peoria, IL 61602
         1:18-cr-10060-MMM-JEH # 45   Page 14 of 45
                                                        14

 1 dispute any of that.
 2         In his evaluation from Dr. Kleppin, what I
 3 find is most interesting as well, which is
 4 consistent with the letters provided in support of
 5 him is the numerous evaluations and assessments that
 6 were given to Mr. Ingram to try to find out what is
 7 the pathology that makes him -- made him do this
 8 awful conduct; why is it that he did what he did;
 9 does he have a psychological issue; a mental health
10 issue; did he have substance abuse issues or some
11 other sexually related deviant personality disorder?
12 And overwhelmingly this very thorough assessment
13 says no, there is no personality disorder; there is
14 no, minimal anxiety.
15         There is -- excuse me -- there is a good
16 work ethic, very strong work ethic, actually; good
17 physical health; denied any current difficulties
18 psychologically; no hyper-sexuality issues; no
19 alcoholism issues; no substance abuse issues; no
20 personality disorders; a very low score on the Hare
21 Psychopathy -- Psychopathy Checklist; low to
22 moderate risk for recidivism; average risk for
23 recidivism in a different testing; moderate risk for
24 re-offense on a different testing.
25         So, at first blush that is almost more

                       Nancy Mersot, CSR-RPR
                   United States District Court
                          Peoria, IL 61602
         1:18-cr-10060-MMM-JEH # 45   Page 15 of 45
                                                       15

 1 alarming than if we had some reason to point to, but
 2 we have someone who has appeared to be -- who has
 3 been a productive member of society as far as a work
 4 ethic. He has held a good job. He has been helpful
 5 to the people in his life, including his grandmother
 6 and neighbors. But under the surface, behind all of
 7 that, with no overt reasons to cause such behavior,
 8 we have what is the grave stealing of the innocence,
 9 of this 15-year-old, who I believe in her own words
10 says it best about the impact of his actions
11 grooming her to create these images for his own
12 sexual gratification. And I'm displaying her victim
13 impact statement on the screen and I would now
14 request to read it in open court.
15         THE COURT: Go ahead.
16         MS. LEGGE: "Because of what happened, I get
17 nervous and scared when I hear about him. I also
18 get scared to talk about the situation. For a long
19 time I have been having a lot nightmares. I felt
20 really scared and confused at the time. I always
21 felt scared when he made me try new things. I felt
22 like he was trying to make me do bad stuff.
23         For the longest time, I stayed away from my
24 friends and my family. Sometimes at home I get
25 scared because of what happened. What makes me sad

                       Nancy Mersot, CSR-RPR
                   United States District Court
                          Peoria, IL 61602
         1:18-cr-10060-MMM-JEH # 45   Page 16 of 45
                                                          16

 1 is feeling that this is all my fault, even though I
 2 know it is not my fault.
 3           I didn't expect that I would no longer be
 4 able to use social media to talk to my friends. It
 5 is now hard to hang out with my friends and my
 6 sister because this has scared me so much.
 7           In the future, I'm looking forward to
 8 getting my driver's license and a job, also finish
 9 high school and go to college.
10           I am mad knowing how scared I will be when
11 he gets out. What will he do, like will he cause
12 problems for me and my family? I don't want him to
13 be able to do this ever again."
14           This letter demonstrates a 15-year-old who
15 clearly felt vulnerable and timid under the
16 direction of the defendant's orders to create these
17 images.
18           The harm that this little girl will face the
19 rest of her life will never be fixed. It will never
20 go away. We can hope through counseling and through
21 processing that she's able to get past this and not
22 let it affect her. But we know that even just in
23 the year since the arrest, she's had nightmares and
24 it's changed her life for the worst.
25           So for those reasons, we do ask the Court to

                       Nancy Mersot, CSR-RPR
                   United States District Court
                          Peoria, IL 61602
         1:18-cr-10060-MMM-JEH # 45   Page 17 of 45
                                                        17

 1 adopt not only our restitution request of $3,000,
 2 but we ask the Court to impose what we believe the
 3 guidelines appropriately set as the range of 188 to
 4 235 months. We do believe that the 188 months
 5 followed by five years of supervised release is
 6 appropriate.
 7         The nature and circumstances of this offense
 8 is grave. We have a live local victim, who, but for
 9 Facebook shutting down the chats and reporting it to
10 law enforcement, could have very well been a
11 hands-on victim of the defendant.
12         We believe that this sentence would
13 accurately deter this defendant but also deter
14 others from similar conduct and protect not only the
15 public but this victim from further crimes of the
16 defendant.
17         It is hard to put into words the loss of the
18 innocence of this victim, and it's hard to quantify
19 the amount of remorse that I'm sure the defendant
20 will illustrate to the Court, but because of now a
21 new victim, a new child has been identified, a new
22 contact is in the NCMEC system to be identified for
23 future, we believe this sentence requested is most
24 appropriate. Thank you.
25         THE COURT: All right. Thank you.

                       Nancy Mersot, CSR-RPR
                   United States District Court
                          Peoria, IL 61602
         1:18-cr-10060-MMM-JEH # 45   Page 18 of 45
                                                        18

 1         Mr. Schierer.
 2         MR. SCHIERER: Thank you, Judge.
 3         May it please the Court, and counsel.
 4         I'm not at all going to try to even argue to
 5 you the behavior. Nobody here would argue the
 6 behavior, and the defendant more than anyone else is
 7 not trying to justify the behavior. What we are
 8 here to do is figure out what's appropriate, but no
 9 more than that, because that's -- the law is that
10 the sentence should be nothing more than what is
11 required.
12         And so in looking at Eric, let's start with
13 the letters. Jo Ann Brunk, his grandmother, his
14 grandmother was more than a grandmother. She turned
15 out to be his mother. She had to. Eric's mother
16 was troubled, to say the least. Eric's father was
17 troubled. They abandoned him when he was most
18 vulnerable, and grandma and grandpa stepped up, Jo
19 Ann and Bill, and they raised him from the age of 21
20 months even going to court so as to protect him.
21         One of the things that Jo Ann put in her
22 letter -- and she's here today; she is right here --
23 is that "Eric always felt different than other
24 kids." And that stuck out to me when I first met
25 with Jo Ann. We sat in my office and we kind of

                       Nancy Mersot, CSR-RPR
                   United States District Court
                          Peoria, IL 61602
         1:18-cr-10060-MMM-JEH # 45   Page 19 of 45
                                                        19

 1 talked about this. She mentioned it then and she
 2 says it here, that he always felt different.
 3         And the government was asking the question
 4 how does this happen, how does a guy when you look
 5 through the letters and you see he has good
 6 character, you know, older, experienced people in
 7 our society like him. They have a great opinion of
 8 him. And generally we want to trust people who have
 9 life experience to determine the character of human
10 beings because they have been around. And when it
11 comes to Eric Ingram, the older you are, the better
12 opinion you seem to have of him. And I trust those
13 people because they've got life experience. They've
14 seen a lot of people come and go. So, when you read
15 the letters and you see that they are from
16 experienced people and they judge his character as
17 positive, I hope that the Court would adopt that.
18         But the government asked, "Well, how does
19 this happen?" And when you feel different from
20 other kids, I think that there is an element of
21 detachment there. And, you know, just to call this
22 just a dumb thing is true, but I'm not sure it fully
23 captures it, because it was done online. And it's
24 this epidemic of sorts of social media, that it's a
25 fantasy world; it isn't even real.

                       Nancy Mersot, CSR-RPR
                   United States District Court
                          Peoria, IL 61602
         1:18-cr-10060-MMM-JEH # 45   Page 20 of 45
                                                        20

 1         Now that isn't to say that he didn't know
 2 what he was doing, and, you know, how serious it
 3 was. That's not what I'm saying. I'm saying it's
 4 different online when you can push a few buttons and
 5 hit send versus doing something in person. And in
 6 person is far more dangerous, far more dangerous.
 7         Now, his plea is to the receipt of child
 8 porn. But, essentially, the aggravation here is
 9 essentially a production of child pornography or a
10 coercion of a young teenager to produce it. But
11 that's not really in line with what we typically see
12 on this type of a charge. And I'd ask why would
13 somebody go down that path, and I think it does come
14 back to this detachment and when you are detached
15 from, say, reality, but attachment in society who
16 are about your own age, you may be looking for an
17 outlet that doesn't line up with society. And so
18 here you are online and you push some buttons and it
19 doesn't feel real.
20         I think for a smart kid like Eric -- I've
21 gotten a chance to get to know Eric and spend some
22 time with him. He's smart. And you have got all of
23 these people saying not only is he smart, he is a
24 kind, loving, generous person. He is generous with
25 his time. You have neighbors in there saying that

                       Nancy Mersot, CSR-RPR
                   United States District Court
                          Peoria, IL 61602
         1:18-cr-10060-MMM-JEH # 45   Page 21 of 45
                                                        21

 1 he is willing to go over and mow their yard and do
 2 things for them. And this is a young person. So he
 3 is generous. So how does he take himself down such
 4 a terrible path? Because it's not real in a sense.
 5 It's online.
 6         And so I think we have to ask the Court to
 7 consider the difference between online and
 8 in-person. And this was not in-person. Now while
 9 he did know her, they did not meet up. And texting
10 somebody to meet up doesn't necessarily mean that
11 you would have. And if he does know her and knows
12 where she lives, certainly he could have found a way
13 to run into her if that's what he was really
14 intending to do. And none of that happened. And
15 there is really no suggestion that that's what
16 happened. I think that's important.
17         The letters go on to talk about some of the
18 challenges that he had. Eric struggled
19 academically. Not only does Jo Ann indicate that
20 but Muriel Graham indicates that. Muriel is here
21 today. Where is Muriel? She is a school teacher.
22 She lived next door. And she wrote a great letter
23 talking about Eric. But she referred to Eric as an
24 old soul living in a young body. And I found that
25 interesting. She, in her letter talks about Eric

                       Nancy Mersot, CSR-RPR
                   United States District Court
                          Peoria, IL 61602
         1:18-cr-10060-MMM-JEH # 45   Page 22 of 45
                                                       22

 1 was always struggling to find a fit. He found a fit
 2 in scouting. He was able to do that with Bill. And
 3 they together, as part of his scout project, brought
 4 a decommissioned helicopter for a veterans memorial
 5 and there was a picture provided in the materials to
 6 the Court. That was Eric doing that with Bill.
 7 Spending his time as a young person. And people now
 8 in the past now and in the future get to enjoy that
 9 memorial and what it signifies and that's part of
10 his hard work.
11         But Muriel would talk about how he struggled
12 at times in school as well. She taught him social
13 studies, so she knows. So his challenges were
14 extensive, not only abandoned by his parents, he had
15 ADD; he had some learning disability. He felt
16 detached from other people. There were challenges.
17 There really were. And we'd ask the Court to
18 consider that.
19         Now, despite those challenges, we didn't see
20 Eric Ingram in the court system. How shocking is
21 that, right? A young person abandoned by their
22 parents and has a learning disability, couldn't get
23 through high school, had to go get a GED. How often
24 do we see them in criminal court? Yet, he doesn't
25 have that record.

                        Nancy Mersot, CSR-RPR
                    United States District Court
                           Peoria, IL 61602
         1:18-cr-10060-MMM-JEH # 45   Page 23 of 45
                                                        23

 1         So I think if we consider that, that helps
 2 corroborate the other fine letters that talk about
 3 him having good character, being kind, respectful
 4 and generous. I also point out that by all accounts
 5 he's a good loving father. He has a five-year-old
 6 daughter. And those who know him say that he dotes
 7 on his daughter. He loves his daughter. She loves
 8 him. And there's going to be a real hardship on his
 9 daughter.
10         Now, again, we always walk that fine line.
11 We get it. There is an impact on the victim and she
12 has a tough road to go as well. I'm not minimizing
13 that as well, I'm not at all, but his daughter does
14 too. And she's five. And, you know, whether you're
15 a perfect person or not, it's helpful to have your
16 father in your life. And that impact on the
17 dependent I think is an important critical factor in
18 all of this.
19         Now, how do we get to a guideline range that
20 seems so high, 188 months. That's what the
21 government suggested, at least that's what I heard,
22 that guideline range is 188 to 235. How do we get
23 up to a number that high? Well, the base level
24 offense is pretty high. And I would ask the Court
25 to look at how it went up from the base level of 32.

                       Nancy Mersot, CSR-RPR
                   United States District Court
                          Peoria, IL 61602
         1:18-cr-10060-MMM-JEH # 45   Page 24 of 45
                                                        24

 1 We have this specific offense characteristic of
 2 adding two additional points because it involved a
 3 minor. And while that's appropriate under the law,
 4 all child pornography cases involve children. And
 5 so I'm always troubled by additional points that
 6 already take in account the offense. Child
 7 pornography is identified as a 32 base level, yet we
 8 are adding two because the victim is a child. The
 9 victim is always a child.
10         THE COURT: Well, in order to have child
11 pornography, I think the child has to be under the
12 age of 18. So, I think the added two points are
13 because the victim was younger than that.
14         MR. SCHIERER: And, Judge, I'm not
15 disagreeing, and I'm not debating it. What I'm
16 saying is child pornography involves children and
17 here we have child pornography at 32, but then we
18 are saying, well, it is a child that is 15 and we
19 will add two. So all I'm suggesting is that the
20 base level takes into account that it is child
21 pornography.
22         On line 36 -- I'm sorry, excuse me.
23         Line 37, we talk about how computer service
24 was used, specifically Facebook, and another two
25 levels is added. And that gets us ultimately up to

                       Nancy Mersot, CSR-RPR
                   United States District Court
                          Peoria, IL 61602
         1:18-cr-10060-MMM-JEH # 45   Page 25 of 45
                                                        25

 1 the 38, but to date this is how kids are
 2 communicating. And I touched on it but I think that
 3 this is important. It is far more dangerous to a
 4 victim for communications to be in person. We don't
 5 know where those might lead. Again, not justifying
 6 it, but what I'm saying if we were to compare the
 7 two, online versus in-person, in-person in general
 8 would always be more serious. And yet, here we
 9 have, we are adding two because a computer was
10 involved. That's how young people are
11 communicating.
12         So the Court could take into account that
13 additional two points as well. So after his
14 acceptance of responsibility, the minus two points
15 and his plea, the minus one point; instead of being
16 at 35, he could be at 31, because those are, in
17 those two examples I gave adding four additional
18 points. And if you're 31, the guideline range is
19 121 to 151.
20         The young lady wrote a letter and in there
21 she talked about how she's concerned about the
22 future. But a 121-month sentence is ten years. She
23 will be an adult, and nowhere in the messages and
24 nowhere presented by the government were any threats
25 of the defendant. It was coercion, but nowhere --

                        Nancy Mersot, CSR-RPR
                    United States District Court
                           Peoria, IL 61602
         1:18-cr-10060-MMM-JEH # 45   Page 26 of 45
                                                        26

 1 and the government pointed it out that she said "no"
 2 a couple of different times. Nowhere were there any
 3 threats. That wasn't his response. There is not an
 4 ounce of evidence to suggest that he's a threat to
 5 her to hurt her for being the victim in this case.
 6 And it's also inconsistent with any of the letters
 7 that you've seen.
 8         Eric is remorseful and sad. But he's also
 9 got some hope for the future, and we saw that
10 through his work with the Job Partnership. He is
11 not just sitting at the Peoria County Jail stewing
12 and blaming people. He accepts responsibility and
13 he is trying to work on himself and his life to
14 become a better person.
15         Judge, I think if the Court would consider
16 the obstacles that he had, then consider his
17 character, overall character, his lack of criminal
18 history, and the fact that this was just a dumb
19 thing that he did in a sense enabled by the epidemic
20 of social media, that his contributions to society
21 would justify a below guideline range sentence when
22 we take into account that we got to that guideline
23 range by adding some additional points that are
24 already assumed in the charge. And if we did that,
25 if he is under Criminal History Category II, and we

                       Nancy Mersot, CSR-RPR
                   United States District Court
                          Peoria, IL 61602
         1:18-cr-10060-MMM-JEH # 45   Page 27 of 45
                                                        27

 1 did a below guideline and we got him to an offense
 2 of 31; that is 121 to 151. And a ten-year sentence,
 3 if the Court were to adopt, 121 months, that is a
 4 significant sentence for what we have here.
 5 Significant sentence for the receipt of child
 6 pornography.
 7         Now it's aggravating because the government
 8 says that she's alive and local. I'm not debating
 9 that. But a ten-year sentence, 121-month sentence
10 for child pornography is in line with what we can
11 see in these types of cases. So that would be
12 appropriate. He took responsibility. He pled
13 guilty. He even agreed to the $3,000 in
14 restitution. I would say that that helped the
15 victim not have to come in here and testify.
16         Special assessment, we would ask for the
17 minimum and no fine because he just has no financial
18 ability to do that.
19         We'd ask for the minimum term of supervised
20 release, as I understand it's five years on both,
21 would be ten.
22         And that when you consider the whole picture
23 is a sufficient sentence but not more than it needs
24 to be under the law.
25         Thank you very much.

                       Nancy Mersot, CSR-RPR
                   United States District Court
                          Peoria, IL 61602
         1:18-cr-10060-MMM-JEH # 45   Page 28 of 45
                                                       28

 1         THE COURT: Okay. Thank you.
 2         Mr. Ingram, is there anything you would like
 3 to say to the Court on your own behalf before I
 4 impose sentence?
 5         THE DEFENDANT: Well, I had prepared a
 6 letter that I will read to the Court.
 7         THE COURT: Okay. Fine. I just ask that
 8 you pull that microphone a little closer, please.
 9 I'm a little hard of hearing.
10         Go ahead.
11         THE DEFENDANT: Forgive me because the date
12 is different than what is today because --
13         THE COURT: Hold on a second. Is that
14 microphone on? Try it now.
15         THE DEFENDANT: Can you hear me?
16         THE COURT: That's fine.
17         THE DEFENDANT: Okay. It says Honorable
18 Judge Mihm. My name is Eric Ingram, and I will be
19 appearing before you for sentencing.
20         Let me start this letter by saying that I
21 accept full responsibility for my conduct. Being in
22 the Peoria County Jail has given me a chance to
23 reflect on what I have done. This lack of judgment
24 has always and will have an affect on the person my
25 actions impacted as well as that person's family.

                       Nancy Mersot, CSR-RPR
                   United States District Court
                          Peoria, IL 61602
         1:18-cr-10060-MMM-JEH # 45   Page 29 of 45
                                                       29

 1 My selfish greed was emotionally and mentally
 2 damaging to her. All I can do is sincerely
 3 apologize and take full responsibility for my
 4 conduct. I'm truly and deeply sorry for what I have
 5 done. I want to apologize directly to this young
 6 girl for what my actions have caused her and the
 7 pain that it has caused her.
 8         A little bit about myself: When I was a
 9 child, my mother had no love for me, nor did my
10 father. The first five years of my life with my
11 mother, we moved around a lot. There were always
12 different men around. There are times, I recall in
13 my memory -- and I'm sorry -- me and my sister were
14 locked in our rooms for hours while mom would be
15 with her new boyfriend. I remember times of
16 physical abuse not only by my father but also my
17 mother. Us kids did not matter to our mother then
18 and we do not now. I have not had any contact with
19 my mother in five years.
20         My father is an alcoholic. There are many
21 -- there are many weekends I went to see him when I
22 was younger. He was never around. The time I spent
23 with his mother, my grandmother, I loved dearly.
24 When my dad would come around, he was sloppy drunk.
25 Every time we crossed paths, he was drunk. The same

                       Nancy Mersot, CSR-RPR
                   United States District Court
                          Peoria, IL 61602
         1:18-cr-10060-MMM-JEH # 45   Page 30 of 45
                                                        30

 1 is true today.
 2         He would physically abuse me by kicking me,
 3 hitting me on the back of my legs, and throwing --
 4 excuse me -- throwing blunt objects and so on.
 5 There's always a fear if I said anything about the
 6 abuse he would hurt my grandparents as that was
 7 threatened.
 8         At the age of six, Bill and Jo Ann Brunk
 9 took custody of me full time. They had me the rest
10 of my childhood. The time with them was loving,
11 caring, supportive and fun.
12         (Pause in proceedings.)
13         (Crying.)
14         THE DEFENDANT: They raised me to be
15 successful as my own person. And the actions that I
16 have perpetrated have let them down.
17         The memory of my grandfather -- that I have
18 of my grandfather and I worked countless hours
19 together as a team. We got to see -- we got to see
20 a veterans memorial featuring an AH-1 Cobra attack
21 chopper. We traveled to several states and did a
22 lot of activities.
23         In my late teens, I dropped out of high
24 school and obtained a GED. I worked at a couple of
25 jobs and decided to go to Nashville Auto Diesel

                        Nancy Mersot, CSR-RPR
                    United States District Court
                           Peoria, IL 61602
          1:18-cr-10060-MMM-JEH # 45   Page 31 of 45
                                                          31

 1 College in Nashville, Tennessee. While in
 2 Nashville, my grandfather passed away. This shocked
 3 me to my core. There was no -- excuse me -- there
 4 was no indication that he was in ill health or that
 5 there would be any cause of death. He died from an
 6 aortic aneurism. I quit school. I came back to
 7 Washington to help my grandmother with the household
 8 duties.
 9           I settled on a career in HVAC. I worked at
10 DMI and joined Steamfitters 353 in Peoria, Illinois.
11 Over the last four years, I've been setting goals to
12 better myself. I've set goals to buy my
13 grandmother's home, provide a future home for myself
14 and my five-year-old daughter.
15           My life has been good and it's been -- and
16 it has had some bad. The best part is being a
17 father. My relationship with my daughter was always
18 good. She was with my grandmother and I on the
19 weekends. Even though I worked a lot, I always made
20 special time to be with her. One of our favorite
21 things to do was to hike Mill Park with our dog,
22 Max.
23           Being a father and reflecting on my crime, I
24 was able to get a different look at it. Looking at
25 my mistake and this may contradict me. If my

                        Nancy Mersot, CSR-RPR
                    United States District Court
                           Peoria, IL 61602
           1:18-cr-10060-MMM-JEH # 45   Page 32 of 45
                                                         32

 1 daughter was in this situation, I would be angered.
 2 My actions are not acceptable in any way, shape, or
 3 form.
 4           While in the Peoria County Jail, I've
 5 utilized programs such as Job Partnership. This has
 6 given me new time to plan -- I'm sorry -- to put
 7 together a plan for my future. The outline of that
 8 plan is as follows:
 9           Upon my release, find gainful employment,
10 live within the terms of my supervised release,
11 engage in a productive hobby, and seek professional
12 counseling. The counseling that I will be seeking
13 is above and beyond sex treatment therapy because I
14 feel within my life I have several things to talk
15 about and I need to learn and be proactive and find
16 a way to identify past problems and learn to cope
17 with them. This is a start.
18           In time I would like to own a home, own a
19 successful construction business and become a
20 handyman. These are goals that I have set since
21 being incarcerated.
22           Upon my release, I would like to have the
23 help of the Court to make sure that I never do this
24 again. And whatever help can be afforded to me, I'm
25 more than happy to take it. Thank you.

                         Nancy Mersot, CSR-RPR
                     United States District Court
                            Peoria, IL 61602
         1:18-cr-10060-MMM-JEH # 45   Page 33 of 45
                                                        33

 1           THE COURT: All right. Thank you.
 2           By the way, before I proceed to sentencing,
 3 I think that the probation office had sent to both
 4 sides proposed conditions of supervised release.
 5           Mr. Schierer, did you have a full
 6 opportunity to go over those carefully with your
 7 client?
 8           MR. SCHIERER: Yes, Judge, I remember.
 9           THE COURT: Does he have any objection to
10 any of those?
11           MR. SCHIERER: No, Judge.
12           THE COURT: Okay. Do you wish me to read
13 those word-for-word or are you willing to waive
14 reading?
15           MR. SCHIERER: No, we waive reading. We
16 went over them.
17           THE COURT: Is that correct, sir?
18           THE DEFENDANT: Yes.
19           THE COURT: Okay. Miss Legge, any
20 objections?
21           MS. LEGGE: No, Your Honor.
22           THE COURT: You also waive reading?
23           MS. LEGGE: I do, Your Honor.
24           THE COURT: The Court adopts the factual
25 findings and guideline application as contained in

                       Nancy Mersot, CSR-RPR
                   United States District Court
                          Peoria, IL 61602
         1:18-cr-10060-MMM-JEH # 45   Page 34 of 45
                                                        34

 1 the Presentence Report. There are certain factors
 2 I'm supposed to consider in imposing sentence. The
 3 first of those, according to the statute, is the
 4 nature and circumstance of the offense, and the
 5 nature and characteristics of the defendant. There
 6 has been quite a bit of detail that we've heard
 7 through the prosecutor's presentation, I think a
 8 fairly comprehensive presentation as to what the
 9 criminal conduct consisted of. I don't think it
10 would serve any particular purpose to go over it in
11 detail again.
12         It begins with paragraph six in the
13 Presentence Report and goes all the way through
14 paragraph 26. It's kind of a little bit of an
15 unusual way that the facts developed in this case.
16 A lot of the child pornography cases that I have
17 simply involve people getting on the internet and
18 downloading child pornography. That's not what we
19 are dealing with here. The defendant had met this
20 young girl, apparently, four, five years before the
21 inappropriate contact started. They both lived
22 locally in the Washington area. They started
23 communicating by Facebook, and at this point we have
24 a 29- or 30-year-old man communicating with a
25 15-year-old girl. So, right off the bat, it's

                       Nancy Mersot, CSR-RPR
                   United States District Court
                          Peoria, IL 61602
         1:18-cr-10060-MMM-JEH # 45   Page 35 of 45
                                                        35

 1 wrong. It's just wrong. I'll talk about the
 2 defendant's background later but right now focusing
 3 on the conduct itself.
 4         There was -- the prosecutor made reference
 5 to a term of "grooming" which I think did occur
 6 here. This built up over a period of time. At some
 7 point, and this has come up in other cases, but I've
 8 always wondered how you cross over this bridge to
 9 the point where in this case, as I understand it,
10 the defendant sent to her a video or pictures of him
11 masturbating. I mean that's a big bridge to go from
12 communicating with someone that you know to becoming
13 this sexually explicit; and then sending videos of a
14 female masturbating to her as a tutorial, and
15 suggesting to her, recommending to her that she do
16 the same and at some point specifically suggesting
17 that she use this hair brush, and according to the
18 transcript of some of the texts, the first time and
19 maybe sometimes following that because of her
20 inexperience, it was a very painful thing for her to
21 try to put that in her vagina, but she did in fact
22 follow his instructions. And he gave her
23 suggestions that I won't go into detail with here as
24 to how she might make that, be more successful in
25 those efforts.

                        Nancy Mersot, CSR-RPR
                    United States District Court
                           Peoria, IL 61602
         1:18-cr-10060-MMM-JEH # 45   Page 36 of 45
                                                         36

 1           And then you've got the back and forth with
 2 her. At some point she's saying "I don't know about
 3 doing this; it's not right." And it wasn't right.
 4 And you knew it wasn't right. That certainly
 5 provided you another opportunity to stop. But you
 6 didn't.
 7           There were discussions about meeting her,
 8 and you were definitely, the projection here --
 9 Mr. Schierer has spoken very eloquently about the
10 difference between doing something with the
11 disconnect of the internet and doing something in
12 person -- but in reading these texts, it's very
13 clear to me that the trajectory of this was to move,
14 a conscious decision on your point, to get her to
15 move from the internet to personal contact; that you
16 were going to provide her with a vibrator; that you
17 were going to meet her, get away from the group that
18 she was with; that you were going to touch her
19 during that, during that time.
20           So, I don't know, I mean, I've been doing
21 this for many years now. In fact 37 years as of
22 today. And I'll tell you, candidly, I still don't
23 understand this. I don't understand this conduct.
24 It's very aggravating because the harm here is very
25 specific.

                       Nancy Mersot, CSR-RPR
                   United States District Court
                          Peoria, IL 61602
         1:18-cr-10060-MMM-JEH # 45   Page 37 of 45
                                                        37

 1         I read letters on the typical pornography
 2 cases where the children whose pictures have been
 3 spread over the internet, saying, "You know, I'm a
 4 victim every time some new person looks at these."
 5 That's one type of victimization. This is another
 6 type where it is extremely personal here because you
 7 are both local. You're both from the same area.
 8         Looking at your background, there is no
 9 doubt you had a tough childhood. Actually, in
10 reading the Presentence Report, I think, boy, it's
11 amazing, as Mr. Schierer said, that you avoided the
12 criminal system as much as you have. You have got a
13 couple minor things that I'll mention but -- and
14 there is no doubt in my mind that it's only because
15 of the love and care that was provided to you and is
16 still being provided to you by your grandmother and
17 while he was alive, your grandfather, that you were
18 able to avoid some of these situations. And you
19 also did receive and still received the support of
20 neighbors, people who have known you over the years.
21 It's -- again, it's one of the things that makes
22 this to me inexplicable. You had a troubled
23 childhood. But you also had the unqualified support
24 of your grandparents and other people that helped
25 make you who you became: an eagle scout, someone

                       Nancy Mersot, CSR-RPR
                   United States District Court
                          Peoria, IL 61602
         1:18-cr-10060-MMM-JEH # 45   Page 38 of 45
                                                        38

 1 with a good work record.
 2         So then if we stopped the Presentence Report
 3 the day before this was reported, I would say, "Wow,
 4 here is a model citizen. He's made the best of a
 5 very bad situation, and we should all give him a
 6 round of applause." And then we go from that to
 7 this, to what happened.
 8         As I said, you did have -- you had, I think
 9 two things in the -- 2010 at the age of 22, you had
10 leaving the scene of an accident. You collided with
11 another vehicle at a Taco Bell and left the scene.
12 You were located at an apartment. You admitted
13 doing it. You got 20 days in jail suspended, two
14 years probation. And I gather you successfully
15 completed that. There is no indication to the
16 contrary.
17         And then in 2011 you had a DUI in Tazewell
18 County, convicted, 12 months court supervision, a
19 fine and court costs, community service. And
20 apparently you were terminated successfully from
21 court supervision.
22         So those are little blips in the road.
23 Again, they don't begin to explain this conduct.
24         It is also interesting, as Miss Legge
25 pointed out the evaluation that was done here, which

                       Nancy Mersot, CSR-RPR
                   United States District Court
                          Peoria, IL 61602
         1:18-cr-10060-MMM-JEH # 45   Page 39 of 45
                                                        39

 1 seems very comprehensive that they didn't find
 2 anything that would suggest a foundation for your
 3 conduct here.
 4         So, the sentence that I impose is intended
 5 to reflect the seriousness of the offense, promote
 6 respect for the law, provide just punishment, afford
 7 adequate deterrence to attachment, to try to
 8 discourage attachment from doing the same thing.
 9 And it's unfortunate, but it's one of the realities
10 today, that I'm not sure that in terms of deterrence
11 that the public will ever even hear about this.
12 Most of these sentencings are not even covered by
13 the news media.
14         The sentence should also protect the public
15 from further crimes by you. And that's interesting
16 here because there are certainly major things in
17 your background pointing to the fact that you won't
18 do this again, but because of the inexplicable
19 nature of this conduct, the question remains, you
20 know, this was not simply an impulsive act where you
21 did something one time. This played out over a
22 pretty substantial period of time and involved a
23 number of separate components each of which provided
24 you an opportunity to stop when you didn't. So, I
25 still wonder about that.

                       Nancy Mersot, CSR-RPR
                   United States District Court
                          Peoria, IL 61602
         1:18-cr-10060-MMM-JEH # 45   Page 40 of 45
                                                        40

 1         The sentence should also provide you with
 2 needed educational or vocational training, medical
 3 care or other correctional treatment in the most
 4 effective manner.
 5         And I might add that there is no ray of
 6 sunshine that comes down through the clouds and hits
 7 me in the head and gives me some divine idea of what
 8 the proper sentence should be. These sentencings
 9 are very difficult, as they should be, in terms of
10 determining what the appropriate sentence should be,
11 because, as Mr. Schierer's pointed out, the sentence
12 imposed by the Court should be sufficient but not
13 greater than necessary to address all of the various
14 sentencing factors. Excuse me.
15         Taking all of these factors into
16 consideration, the Court finds that the following is
17 the sentence that is sufficient but not greater than
18 necessary to address all of the various sentencing
19 factors:
20         Pursuant to the Sentencing Reform Act, the
21 defendant is hereby committed to the custody of the
22 Bureau of Prisons for a period of 160 months.
23         The Court finds you do not have the ability
24 to pay a fine and no fine is imposed.
25         Following your release from custody, you

                       Nancy Mersot, CSR-RPR
                   United States District Court
                          Peoria, IL 61602
         1:18-cr-10060-MMM-JEH # 45   Page 41 of 45
                                                        41

 1 shall serve an eight-year term of supervised
 2 release.
 3         While on supervision, you shall not commit
 4 another federal, state, or local crime.
 5         You shall not possess a controlled
 6 substance.
 7         You shall submit to one drug test within 15
 8 days of release and at least two drug tests
 9 thereafter as directed.
10         You shall cooperate in the collection of DNA
11 as directed by the probation office or the Bureau of
12 Prisons.
13         You shall comply with the requirements of
14 the Sex Offender Registration and Notification Act
15 as directed by the probation officer, the Bureau of
16 Prisons, or any state sex offender registration
17 agency in which you reside, work, are a student or
18 were convicted of a qualifying offense.
19         In terms of the conditions of supervision,
20 we've already discussed those and the record is
21 clear that the defendant has been made aware in
22 detail of what the proposed conditions are. He has
23 discussed those with his client -- with his lawyer;
24 that he has no objection to the specific conditions
25 and waives reading, word-for-word reading of the

                       Nancy Mersot, CSR-RPR
                   United States District Court
                          Peoria, IL 61602
         1:18-cr-10060-MMM-JEH # 45   Page 42 of 45
                                                        42

 1 provisions. And I might add, separate from that,
 2 that I have read each of those conditions and I
 3 believe that each of them is appropriate. I believe
 4 that each of them is a necessary component of the
 5 tool chest, if you would, for the probation office
 6 to work with you while you are under supervision and
 7 maximize the hope and the possibility that you will
 8 successfully complete your supervision. So I do
 9 impose each of those conditions.
10         A couple of them that I want to focus on:
11         Number seven, you will participate in the
12 Sex Offender Treatment Program as directed. You
13 will abide by the rule of the treatment provider.
14 You shall submit to physiological testing, including
15 polygraph testing.
16         Also, under number eight, you shall have no
17 contact with any female person under the age of 18,
18 except in the presence of an adult who is aware of
19 the nature of your background and current offense,
20 and who has been approved by the probation office or
21 in the course of normal commercial business or in
22 other cases of unintentional and incidental contact.
23         And number eight, in part, that you would
24 participate with the probation officer's Computer
25 and Internet Monitoring Program during the term of

                       Nancy Mersot, CSR-RPR
                   United States District Court
                          Peoria, IL 61602
         1:18-cr-10060-MMM-JEH # 45   Page 43 of 45
                                                        43

 1 supervision.
 2         A special assessment of $200 is imposed and
 3 payable immediately.
 4         Due to your inability to pay, an assessment
 5 under the Justice for Victims of Trafficking Act is
 6 not authorized.
 7         There is an Agreed Order of restitution in
 8 the amount of $3,000.
 9         I will recommend that you serve your
10 sentence in a facility as close to your family in
11 Washington, Illinois as possible. Also, that you
12 serve your sentence in a facility that will allow
13 you to participate in the Sex Offender Management
14 Program and maximize your exposure to educational
15 and vocational opportunities.
16         Can somebody remind me, the camp across the
17 river now, is that female or male?
18         MS. LEGGE: I believe it's male, Your Honor.
19         THE COURT: I will recommend that you begin
20 service of your sentence in the minimum security
21 facility across the river.
22         Now because of the length of your sentence,
23 the Bureau of Prisons may not do that to begin with,
24 but there is a medium security facility at the same
25 location. So if they are not willing to put you in

                       Nancy Mersot, CSR-RPR
                   United States District Court
                          Peoria, IL 61602
         1:18-cr-10060-MMM-JEH # 45   Page 44 of 45
                                                        44

 1 the minimum security, I will recommend that they put
 2 you in the medium security to begin with.
 3         Was there a waiver in this case?
 4         MS. LEGGE: No, Your Honor.
 5         THE COURT: You do of course have the right
 6 to file a notice of appeal in this case. If it is
 7 your wish to appeal, I instruct you that any notice
 8 of appeal must be filed with the Clerk of the Court
 9 within 14 days of today's date. As your attorney,
10 Mr. Schierer has an absolute responsibility to file
11 that notice for you if that is your wish. Do you
12 understand?
13         THE DEFENDANT: Yes, sir.
14         THE COURT: Is there anything that I haven't
15 addressed that I need to address?
16         MS. LEGGE: No, Your Honor.
17         MR. SCHIERER: I don't believe, Your Honor.
18 Thank you.
19         THE COURT: I will ask the marshals, if you
20 could, give him five minutes or so.
21         If you will turn around in your chair, you
22 can't have physical contact with any of these
23 people, but if you want to talk with him briefly
24 before you leave the courtroom, I will ask that you
25 be allowed to do that. Thank you.

                       Nancy Mersot, CSR-RPR
                   United States District Court
                          Peoria, IL 61602
         1:18-cr-10060-MMM-JEH # 45   Page 45 of 45
                                                        45

 1         (Which were all of the proceedings held on
 2         this day, 12:13 p.m.)
 3                            *****
 4
 5      I certify that the foregoing is a correct
 6 transcript from the record of proceedings in the
 7 above-entitled matter.
 8
 9
10 s/Nancy Mersot            Date: October 14, 2019
11 Court Reporter
12
13
14
15
16
17
18
19
20
21
22
23
24
25

                        Nancy Mersot, CSR-RPR
                    United States District Court
                           Peoria, IL 61602
